Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  However, the provisional application upon which priority is claimed fails to provide adequate support under 35 U.S.C. 112 for claim 2, 26 and 27 with respect to Klebsiella pneumoniae. Accordingly, claim 2 in part and claims 26 and 27 are assigned the effective filing date of 5/15/2018.


The Following Claim Rejections Are Withdrawn with Respect to the Amendment to Claim 1:
Claims 1-5,  6, 8-11, 15-19  and 21  rejected under 35 U.S.C. 103 as being unpatentable over Galen et al. US 2015/0216959 8/6/2015 in view of Farhadi et al. Int J Pept Res Ther (2015) 21:325-341 and Tommassen et al. WO 2006/065139 6/22/06 is withdrawn in view of the amendment to claim 1.

Claim 1-5,  6, 8-11, 15-19  and 21 rejected under 35 U.S.C. 103 as being unpatentable over Galen et al. US 2015/0216959 8/6/2015 in view of Ahmad et al. Trials in Vaccinology 5:53-60, 2016 and Lin et al. Vaccine. 2; 31(2):313-318 cited in IDS,  .

Claim 27 rejected under 35 U.S.C. 103 as being unpatentable over Galen et al. US 2015/0216959 8/6/2015 and Farhadi et al. Int J Pept Res Ther (2015) 21:325-341 and Tommassen et al. WO 2006/065139 6/22/06 as applied to claims 1-5, 6, 8-11, 15-19 and 21 above, further in view of Telfer et al US 8703153 4/22/2014.

Claim 27 rejected under 35 U.S.C. 103 as being unpatentable over Galen et al. US 2015/0216959 8/6/2015  and  Ahmad et al. Trials in Vaccinology 5:53-60, 2016  and  Lin et al. Vaccine. 2; 31(2):313-318 cited in IDS and Huang et al. Vaccine 33:4479-4485, 2015 and Tommassen et al. WO 2006/065139 6/22/06  as applied to claims 1-5, 6, 8-11,  15-19 and 21 above, further in view of Telfer et al US 8703153 4/22/2014.

Claims 12-14 rejected under 35 U.S.C. 103 as being unpatentable over Galen et al. US 2015/0216959 8/6/2015  and  Ahmad et al. Trials in Vaccinology 5:53-60, 2016 and Lin et al. Vaccine. 2; 31(2):313-318 cited in IDS and Huang et al. Vaccine 33:4479-4485, 2015  and Tommassen et al. WO 2006/065139 6/22/06 as applied to claims 1-5, 6, 8-11, 15-19  and 21 above, further in view of Park et al. FASEB J. 26, 219-228 (2012).

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Galen et al. US 2015/0216959 8/6/2015 and Farhadi et al. Int J Pept Res Ther (2015) 21:325-341 and Tommassen et al. WO 2006/065139 6/22/06 as applied to claims 1-5, 6, 8-11, 15-19 and 21 above, further in view of Senthilkumar et al. Asian Pacific Journal of Tropical Medicine (2014) 933-939.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Galen et al. US 2015/0216959 8/6/2015  and  Ahmad et al. Trials in Vaccinology 5:53-60, 2016 and Lin et al. Vaccine. 2; 31(2):313-318 cited in IDS and Huang et al. Vaccine 33:4479-4485, .

Allowability Withdrawn
The indicated allowability of claims 26 and 28 is withdrawn for the reasons set forth in the rejections below.

Claim Rejections 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Heterologous antigens are OmpA and/or OmpW or an antigenic fragment thereof or a variant thereof from Klebsiella pneumoniae

Claim 1-2,  6, 8-11, 15-19, 21 and 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Galen et al. US 2015/0216959 8/6/2015 in view of Farhadi et al. Int J Pept Res Ther (2015) 21:325-341 and Tommassen et al. WO 2006/065139 6/22/06 and Elhenawy et al. mBio. 2016 July 12; 7(4):00940-16.

With respect to claim 1, Galen et al disclose a live Salmonella typhi vector that has been engineered to express heterologous antigens from bacterial or viral or parasitic pathogens (see paragraphs 1, 6, 7, 23, 41-43 ), wherein the S. typhi vector is capable of delivering the antigen to a mucosal tissue when administered to a subject because Galen disclose that S. typhi live vectors have been shown to elicit antibodies and a cellular  immune response to an expressed antigen and S. typhi is characterized by enteric routes of infection, a quality which permits oral (which is a type of mucosal tissue – paragraph 71) vaccine delivery. See paragraph 44.

With regards to claim 6, 8-11, Galen et al disclose that the heterologous antigen is chromosomally inserted into a disrupted S. typhi locus selected from the group consisting of guaBA, rpoS, htrA, the ssb locus and combinations thereof. See paragraphs 43 and 46-50.
With regard to  claims 15-19, Galen et al disclose that the S. typhi vector overexpresses a cytolysin (ClyA) which has been mutated to reduce its hemolytic activity, wherein the mutation in ClyA is I198N, A199D, E204K, C285W and 
The S. typhi overexpresses the ClyA protein and thus will also facilitate outer membrane vesicle formation, absent other evidence to the contrary.
Galen et al disclose that because the attenuated strains of S. typhi may be used as live vector vaccines, one practicing the invention will be motivated, in one aspect, to use antigens suspected of or known to induce a protective immune response to a subject. See paragraph 53.
Galen et al does not disclose that the heterologous antigen comprises an outer membrane protein such as OmpA and/or OmpW or an antigenic fragment thereof or a variant thereof from Klebsiella pneumoniae and does not disclose that the Salmonella Typhi vector has been engineered to overexpress a lipid A deacylase PagL.
Farhadi et al disclose that outer membrane proteins (Omps) of gram-negative bacteria play an essential role in bacterial pathogenicity; therefore, they are ideal candidates for vaccine development against these pathogens (see abstract). Farhadi et al disclose that Omps including OmpA and OmpW from Klebsiella pneumoniae are able to induce robust immune responses against this pathogen. See p. 326 column 1 paragraph 2. Farhadi et al also disclose antigenic fragments (epitopes) or variants (epitopes) of OmpA or OmpW. See table 2 on page 333.
Tommassen et al disclose that lipopolysaccharide (LPS) is a major component of the gram-negative bacterial outer membrane. See page 3 lines 30-34. Tommassen et al disclose the heterologous expression of a lipid A modifying enzyme PagL (see page 5 lines 6-15) in gram negative bacteria to deacylate LPS (hydrolyzing the ester bond at position 3 of the lipid A moiety of LPS) thus detoxifying the LPS of said gram negative bacteria (see page 6 lines 1-15). Tommassen et al disclose overexpressing the PagL via expression vector in said Gram negative bacteria thus conferring expression and lipid a 3-
Tommassen et al disclose the amino acid sequence of a PagL for detoxifying LPS and which has 100% sequence identity to SEQ ID NO: 4. See sequence alignment in the prior Office Action.
Elhenawy et al disclose that overexpression of PagL which results in deacylated lipid A molecules in the outer membrane induces outer membrane vesicle formation. See abstract. See figure 1 and paragraph above figure 1 “in this work, we tested the hypothesis that accumulation of deacylated lipid A molecules in the OM produced by PagL can induce OMV formation (Fig. 1). We tested our model in vitro using S. Typhimurium expressing active and inactive variants of PagL. Moreover, we investigated the role of PagL in intracellular OMV production”. See also under “overexpression of active PagL increases OMV production.
It would have been prima facie obvious to a person of ordinary skill in the art to as of the effective filing date of the invention to have expressed OmpA and/or OmpW of K. pneumoniae or the epitopes thereof and also overexpressed a lipid A deacylase PagL in the live Salmonella typhi vector of Galen et al, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to express OmpA and/or OmpW is that Galen et al disclose that because the attenuated strains of S. typhi may be used as live vector vaccines, one practicing the invention will be motivated, in one aspect, to use antigens suspected of or known to induce a protective immune response to a subject and Farhadi et al disclose  such antigens known or suspected to induce a protective immune response such as ompA or OmpW  of K. pneumoniae and epitopes thereof, wherein said OmpA and OmpW  have been shown to induce robust immune responses against K. pneumoniae and also disclose epitopes of each outer membrane protein which can be used to induce an immune response against K. pneumoniae  and which can be delivered to a subject using said live S. typhi vector.

As evidenced by Elhenawy et al, the overexpression of PagL results in deacylated lipid A molecules in the outer-membrane which induces outer membrane vesicle formation.
With respect to claim 1, the live Salmonella Typhi vector comprises all the structural elements recited in claim 1 which are OmpW or antigenic or variant thereof and OmpA or antigenic or variant thereof and overexpression of PagL and thus said recombinant outer membrane vesicle of the Salmonella Typhi vector will comprises the heterologous protein expressed and folded outer membrane antigens.
As written, the limitation of “wherein recombinant outer membrane
vesicles (r(OMVs) of the Salmonella Typhi vector, the vesicles comprising heterologous expressed and folded outer membrane antigens, [[is]] are capable of delivering the antigen to a mucosal tissue when administered to a subject, are drawn to intended use of the rOMVs  of the Salmonella Typhi vector as  the intended use is  the rOMVs  of the Salmonella Typhi vector that is administered to the subject.
With regards to claim 26, the composition of live Salmonella typhi vector expressing OmpA and OmpW of K. pneumoniae, will necessarily comprise more than one said vector expressing OmpA and OmpW of K. pneumoniae and the OmpA and OmpW of K. pneumoniae are variants of OmpA and OmpW of A. baumannii respectively.


Response to Applicant’s Argument
Applicants argue that the fact that PagL deacylates does not suggest its role in generating recombinant outer membrane vesicles rOMVs having particularly advantageous properties. Applicants argue that there is no teaching in Tommassen that would have led one of ordinary skill in the art to overexpress PagL in a live vector vaccine using Salmonella typhi to enable high level secretion of rOMVs which can express outer membrane protein antigens with the correct folded 3 dimensional structures.
Applicants state starting on page 11 of the reply that their discovery of a new system for delivery of an immunogenic protein to a subject could not have been reasonably have been motivated by any combination of the cited art and that the fact that PagL is known to deacylated LPS cannot serve as a motivation for using its overexpression to deliver heterologous expressed and folded OmpW, OmpA or antigenic fragments or variants thereof to a mucosal tissue of a subject via rOMVs of the Salmonella typhi vector.

Applicants’ argument has been carefully considered but is not found persuasive. Claim 1 does not recite that the PagL is overexpressed to enable high level secretion of rOMVs which can express outer membrane protein antigens with the correct folded 3 dimensional structures. It is noted that claim 1 recites antigenic fragments and variants thereof – it is not clear which 3 dimensional structures antigenic fragments and variants are meant to fold into.
Claim 1 and dependent claims do not recite the PagL overexpression is used to deliver heterologous expressed and folded OmpW, OmpA or antigenic fragments or variants thereof to a mucosal tissue of a subject via rOMVs of the Salmonella typhi vector.
In addition, with regards to the PagL overexpression, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (in the instant case i.e. increased photosynthetic activity). See, e.g., In re Kahn, Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."). For this reason, Applicants argument that they have utilized a role for PagL that goes beyond its role in deacylating LPS is not found persuasive.
The motivation to also overexpress pagL as stated in the rejection is to detoxify the LPS of said gram negative bacteria  which would make the live S. typhi vector less toxic.  Furthermore, as evidenced by Elhenawy et al, the overexpression of PagL results in deacylated lipid A molecules in the outer-membrane which induces outer membrane vesicle formation. Thus, it is reasonably expected that overexpressing pagL will detoxify the LPS and the  deacylated lipid A molecules in the outer membrane induces outer membrane vesicle formation as taught by Elhenawy et al.
Applicants argue that in relation to claim 27, the Examiner cites Telfer for its disclosure that the secretion sequence causes the exported immunogenic peptide to “bleb off” the bacterial cell and the cited passage in Telfer refers to a paper by Wai et al for an explanation for the underlying science and that Wai reports a finding that ClyA within OMVs had more than 8 fold higher hemolytic activity than did a purified form of ClyA obtained from the periplasm of the bacteria and in the same section Wai et al report that the toxicity of the ClyA toward HeLA cells is much greater for ClyA within OMVs than for the purified ClyA protein.
Applicant states that their specification encompasses both hemolytically active and hemolytically inactive forms of ClyA, with hemolytically inactive mutant forms being more preferred where preservation of antigen export and immunogenicity of resulting proteins can be maintained and that with hemolytically less active  and less toxic forms of ClyA being preferred in the present context, one of skill in the art would not on balance 
Applicants argument with respect to claim 27 has been considered but is not found persuasive. This is because claim 1 and claim 27 does not disclose any limitation directed to hemolytically less active  and less toxic forms of ClyA. In addition, the primary reference discloses that the live Salmonella typhi vector comprises mutated ClyA with reduced hemolytic activity and also maintain the ability to ensure proper folding of heterologous proteins. See Galen et al at paragraphs 63-65. Thus, whatever issues with hemolytic activity Applicants have identified with ClyA has been addressed by Galen et al who disclose that residues(s) in ClyA that can be mutated to remove hemolytic activity and still maintain function of being able to export proteins and maintain proper folding of proteins.

Claim 27 and 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Galen et al. US 2015/0216959 8/6/2015 and Farhadi et al. Int J Pept Res Ther (2015) 21:325-341 and Tommassen et al. WO 2006/065139 6/22/06 and Elhenawy et al. mBio. 2016 July 12; 7(4):00940-16 as applied to claims 1-2, 6, 8-11, 15-19, 21 and 26 above, further in view of Telfer et al US 8703153 4/22/2014.
The combination of Galen et al and Farhadi et al and Tommassen et al and Elhenawy et al is set forth above. Said combination does not disclose a composition comprising isolated recombinant outer membrane vesicles from the S. typhi of the combination of Galen et al and Farhadi et al, comprising one or more heterologous antigens from a pathogen, wherein the heterologous antigen comprises an outer membrane protein, an antigenic fragment thereof or a variant thereof, wherein the Salmonella typhi has been engineered to express the heterologous antigen. 
Telfer et al relates to the use of live Salmonella vectors to express heterologous antigens from a pathogen (see column 1 lines 20-25, column 3 lines 28-40, column 5 lines 49-62). Telfer et al disclose that to increase the potency of the immune response: the heterologous antigen is secreted by a ClyA export system e.g. by engineering the 
Telfer et al disclose that the secretion sequence causes the exported immunogenic peptide to “bleb off” the bacterial cell, i.e. a bacterial outer membrane vesicle containing the immunogenic peptide is released from the bacterial host cell. See column 18 lines 59-67 to column 19 lines 1-7.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention to have modified the combination of  Galen and Farhadi et al and Tommassen et al and Elhenawy et al by engineering the expressed heterologous antigen to include the ClyA secretion tag wherein the ClyA export system secretes the immunogenic peptide in close association with membranous vesicles and which secretion tag causes the exported immunogenic peptide to “bleb off” the bacterial cell, i.e. a bacterial outer membrane vesicle containing the immunogenic peptide is released from the bacterial host cell and isolation the bacterial outer membrane vesicles, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Telfer et al disclose that the outer membrane vesicles may increase the potency of the immune response. In addition, Elhenawy et al disclose that the overexpression of PagL results in deacylated lipid A molecules in the outer-membrane which induces outer membrane vesicle formation.
With regards to claim 26, the composition of rOMVs expressing OmpA and OmpW of K. pneumoniae, will necessarily comprise more than one said rOMV expressing OmpA and OmpW of K. pneumoniae and the OmpA and OmpW of K. pneumoniae are variants of OmpA and OmpW of A. baumannii respectively and will also comprise antigenic fragments of OmpA and OmpW of A. baumannii as they are highly identical in sequence.



7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galen et al. US 2015/0216959 8/6/2015 and Farhadi et al. Int J Pept Res Ther (2015) 21:325-341 and Tommassen et al. WO 2006/065139 6/22/06 and Elhenawy et al. mBio. 2016 July 12; 7(4):00940-16 as applied to claims 1-2, 6, 8-11, 15-19,  21 and 26 above, further in view of Senthilkumar et al. Asian Pacific Journal of Tropical Medicine (2014) 933-939.
The combination of Galen et al and Farhadi et al and Tommassen et al  and Elhenawy et al is set forth above. The combination does not disclose that the homologous S. typhi outer membrane protein has been deleted or inactivated.
Senthilkumar et al disclose that the outer membrane protein ompR is a virulence factor in S. typhi and the mutation in ompR can attenuate the virulence characteristics of S. typhi. See p. 934 column 1 last bridging sentence to column 2 p. 934 lines 1-3. Senthilkumar et al disclose that a deletion mutation of ompR gene results in an attenuated strain for vaccine development (see title and page 937 last two lines of column 2 to page 938 column 1).
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have deleted the homologous S. typhi outer membrane protein ompR in the live S. typhi vector of the combination of Galen et al and Farhadi et al and Tommassen et al and Elhenawy et al, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Senthilkumar et al disclose that the outer membrane protein ompR is a virulence factor in S. typhi and the mutation in ompR can attenuate the virulence characteristics of S. typhi and that a deletion mutation of ompR gene results in an attenuated strain for vaccine development.



Heterologous antigen comprises an outer membrane protein such as OmpA and/or OmpW or an antigenic fragment thereof or a variant thereof from Acinetobacter baumannii

Claim 1-2,  6, 8-11, 15-19, 21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galen et al. US 2015/0216959 8/6/2015 in view of Ahmad et al. Trials in Vaccinology 5:53-60, 2016 and Lin et al. Vaccine. 2; 31(2):313-318 cited in IDS,  Huang et al. Vaccine 33:4479-4485, 2015 and Tommassen et al. WO 2006/065139 6/22/06 and Elhenawy et al. mBio. 2016 July 12; 7(4):00940-16.

With respect to claim 1, Galen et al disclose a live Salmonella typhi vector that has been engineered to express heterologous antigens from bacterial or viral or parasitic pathogens (see paragraphs 1, 6, 7, 23, 41-43 ), wherein the S. typhi vector is capable of delivering the antigen to a mucosal tissue when administered to a subject because Galen disclose that S. typhi live vectors have been shown to elicit antibodies and a cellular  immune response to an expressed antigen and S. typhi is characterized by enteric routes of infection, a quality which permits oral (which is a type of mucosal tissue – paragraph 71) vaccine delivery. See paragraph 44.

With regards to claim 6, 8-11, Galen et al disclose that the heterologous antigen is chromosomally inserted into a disrupted S. typhi locus selected from the group consisting of guaBA, rpoS, htrA, the ssb locus and combinations thereof. See paragraphs 43 and 46-50.
With regard to  claims 15-19, Galen et al disclose that the S. typhi vector overexpresses a cytolysin (ClyA) which has been mutated to reduce its hemolytic activity, wherein the mutation in ClyA is I198N, A199D, E204K, C285W and combinations thereof such a triple mutation of is I198N, A199D and E204K and Galen et al disclose that the ClyA is fusion protein which can be used to express an export a wide variety of fusion proteins comprising an export protein and an antigen of interest which is present on an antigen expression cassette and in turn present in an expression plasmid in the live Salmonella typhi vector. See paragraphs 60-66. The S. typhi overexpresses the 
Galen et al disclose that because the attenuated strains of S. typhi may be used as live vector vaccines, one practicing the invention will be motivated, in one aspect, to use antigens suspected of or known to induce a protective immune response to a subject. See paragraph 53.
Galen et al does not disclose that the heterologous antigen comprises an outer membrane protein such as OmpA and/or OmpW or an antigenic fragment thereof or a variant thereof from Acinetobacter baumannii and does not disclose that the Salmonella Typhi vector has been engineered to overexpress a lipid A deacylase PagL.

Ahmad et al disclose that recombinant OmpA has been used to immunize against A. baumannii and OmpA and OmpW have proved their potency as vaccine candidates. See section 6.2 on page 56-57.
Lin et al disclose the antigenic fragment of OmpA (residues 2 to 37) or a variant thereof i.e. said antigenic fragment fused to a His-tag (rOmpA), wherein the rOmpA is immunogenic. Lin et al disclose that OmpA is a highly effective vaccine protecting mice from lethal A. baumannii infections. See abstract, introduction and materials and methods.
Huang et al disclose that OmpW is a potential target for eliciting protective immunity against A. baumannii infection (see title). Huang et al disclose that mice immunized with a fusion protein thioredoxin-OmpW generated a strong OmpW specific IgG immune response. See abstract.
Tommassen et al disclose that lipopolysaccharide (LPS) is a major component of the gram-negative bacterial outer membrane. See page 3 lines 30-34. Tommassen et al disclose the heterologous expression of a lipid A modifying enzyme PagL (see page 5 lines 6-15) in gram negative bacteria to deacylate LPS (hydrolyzing the ester bond at position 3 of the lipid A moiety of LPS) thus detoxifying the LPS of said gram negative bacteria (see page 6 lines 1-15). Tommassen et al disclose overexpressing the PagL via 
Tommassen et al disclose the amino acid sequence of a PagL for detoxifying LPS and which has 100% sequence identity to SEQ ID NO: 4. See sequence alignment in the prior Office Action.
Elhenawy et al disclose that overexpression of PagL which results in deacylated lipid A molecules in the outer membrane induces outer membrane vesicle formation. See abstract. See figure 1 and paragraph above figure 1 “in this work, we tested the hypothesis that accumulation of deacylated lipid A molecules in the OM produced by PagL can induce OMV formation (Fig. 1). We tested our model in vitro using S. Typhimurium expressing active and inactive variants of PagL. Moreover, we investigated the role of PagL in intracellular OMV production”. See also under “overexpression of active PagL increases OMV production.
It would have been prima facie obvious to a person of ordinary skill in the as of the effective filing date of the invention to have expressed OmpA and/or OmpW of A. baumannii or the antigenic fragments or variant thereof and overexpressed PagL in the live Salmonella typhi vector of Galen et al, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to express OmpA and/or OmpW is that Galen et al disclose that because the attenuated strains of S. typhi may be used as live vector vaccines, one practicing the invention will be motivated, in one aspect, to use antigens suspected of or known to induce a protective immune response to a subject and Ahmad disclose OmpA and OmpW antigens of A. baumannii useful for raising an immune response against A. baumannii et al  and Lin et al disclose antigenic fragment and variant of OmpA which are immunogenic and induce an immune response and Huang et al disclose that OmpW  is a potential target for eliciting protective immunity against A. baumannii infection and also disclose an ompW variant i.e.  a fusion protein thioredoxin-OmpW which generated a 
The motivation to also overexpress pagL is to detoxify the LPS of said gram negative bacteria as  Tommassen et al disclose that the heterologous expression of a lipid A modifying enzyme PagL in gram negative bacteria deacylates the LPS (hydrolyzing the ester bond at position 3 of the lipid A moiety of LPS) thus detoxifying the LPS of said gram negative bacteria and that overexpressing the PagL via expression vector in said Gram negative bacteria thus confers expression and lipid A 3-O-deacylase activity to a gram negative bacterial host cell. See p. 9 lines 24-34, page 10 lines 1-8, and page 10 lines 16-25. As evidenced by Elhenawy et al, the overexpression of PagL results in deacylated lipid A molecules in the outer-membrane which induces outer membrane vesicle formation.
With respect to claim 1, the live Salmonella Typhi vector comprises all the structural elements recited in claim 1 which are OmpW or antigenic or variant thereof and OmpA or antigenic or variant thereof and overexpression of PagL and thus said recombinant outer membrane vesicle of the Salmonella Typhi vector will comprises the heterologous protein expressed and folded outer membrane antigens.
As written, the limitation of “wherein recombinant outer membrane
vesicles (r(OMVs) of the Salmonella Typhi vector, the vesicles comprising heterologous expressed and folded outer membrane antigens, [[is]] are capable of delivering the antigen to a mucosal tissue when administered to a subject, are drawn to intended use of the rOMVs  of the Salmonella Typhi vector as  the intended use is  the rOMVs  of the Salmonella Typhi vector that is administered to the subject.

With regards to claim 26, the composition of live Salmonella typhi vector expressing OmpA and OmpW of A. baumannii, will necessarily comprise more than one said vector expressing OmpA and OmpW of A. baumannii and the OmpA and OmpW of A. baumannii are variants of OmpA and OmpW of K. pneumoniae.


Claim 27 and 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Galen et al. US 2015/0216959 8/6/2015  and  Ahmad et al. Trials in Vaccinology 5:53-60, 2016  and  Lin et al. Vaccine. 2; 31(2):313-318 cited in IDS and Huang et al. Vaccine 33:4479-4485, 2015 and Tommassen et al. WO 2006/065139 6/22/06 and Elhenawy et al. mBio. 2016 July 12; 7(4):00940-16 as applied to claims 1-2, 6, 8-11,  15-19, 21 and 26 above, further in view of Telfer et al US 8703153 4/22/2014.
The combination of Galen et al and Ahmad et al and Lin et al and Huang et al and Tommassen et al and Elhenawy et al is set forth above. Said combination does not disclose a composition comprising isolated recombinant outer membrane vesicles from the S. typhi of the combination of Galen et al and Ahmad et al and Lin et al and Huang et al, comprising one or more heterologous antigens from a pathogen, wherein the heterologous antigen comprises an outer membrane protein, an antigenic fragment thereof or a variant thereof, wherein the Salmonella typhi has been engineered to express the heterologous antigen. 
Telfer et al relates to the use of live Salmonella vectors to express heterologous antigens from a pathogen (see column 1 lines 20-25, column 3 lines 28-40, column 5 lines 49-62). Telfer et al disclose that to increase the potency of the immune response: the heterologous antigen is secreted by a ClyA export system e.g. by engineering the expressed immunogenic peptide to include a ClyA secretion tag, wherein the ClyA export system secretes the immunogenic peptide in close association with membranous vesicles, which may increase the potency of the immune response. See column 17 lines 26-36.
Telfer et al disclose that the secretion sequence causes the exported immunogenic peptide to “bleb off” the bacterial cell, i.e. a bacterial outer membrane vesicle containing the immunogenic peptide is released from the bacterial host cell. See column 18 lines 59-67 to column 19 lines 1-7.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention to have modified the combination of  Galen et al and Ahmad et al and Lin et al and Huang et al and Tommassen et al and Elhenawy et al 
With regards to claim 28, the composition of isolated recombinant outer membrane vesicles expressing OmpA and OmpW of A. baumannii, will necessarily comprise more than one said vesicle expressing OmpA and OmpW of A. baumannii and the OmpA and OmpW of A. baumannii are variants of OmpA and OmpW of K. pneumoniae respectively and will also comprise antigenic fragments of OmpA and OmpW of K. pneumoniae as they are highly identical in sequence.



Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galen et al. US 2015/0216959 8/6/2015  and  Ahmad et al. Trials in Vaccinology 5:53-60, 2016 and Lin et al. Vaccine. 2; 31(2):313-318 cited in IDS and Huang et al. Vaccine 33:4479-4485, 2015  and Tommassen et al. WO 2006/065139 6/22/06 and Elhenawy et al. mBio. 2016 July 12; 7(4):00940-16 as applied to claims 1-2, 6, 8-11, 15-19,  21 and 26 above, further in view of Park et al. FASEB J. 26, 219-228 (2012).
The combination of Galen et al and Ahmad et al and Lin et al and Huang et al and Tommassen et al and Elhenawy et al is set forth above. The combination does not disclose that the A. baumannii OmpA comprises one or more substitutions selected from D271A and R286A.
rd paragraph and page 227 column 1 3rd paragraph).
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have mutated the OmpA of A. baumannii of the combination of Galen et al and Ahmad et al and Lin et al and Huang et al and Tommassen et al and Elhenawy et al, wherein the mutation is substitution mutations of D271A and/or R286A, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that OmpA is a virulence factor and said substitution mutations renders OmpA non-functional in terms of binding to DAP and this reducing the virulence of said OmpA.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galen et al. US 2015/0216959 8/6/2015  and  Ahmad et al. Trials in Vaccinology 5:53-60, 2016 and Lin et al. Vaccine. 2; 31(2):313-318 cited in IDS and Huang et al. Vaccine 33:4479-4485, 2015 and Tommassen et al. WO 2006/065139 6/22/06 and Elhenawy et al. mBio. 2016 July 12; 7(4):00940-16 as applied to claims 1-2, 6, 8-11, 15-19, 21 and 26  above, further in view of Senthilkumar et al. Asian Pacific Journal of Tropical Medicine (2014) 933-939.
The combination of Galen et al and Ahmad et al and Lin et al and Huang et al and Tommassen et al and Elhenawy et al is set forth above. The combination does not disclose that the homologous S. typhi outer membrane protein has been deleted or inactivated.
Senthilkumar et al disclose that the outer membrane protein ompR is a virulence factor in S. typhi and the mutation in ompR can attenuate the virulence characteristics of S. typhi. See p. 934 column 1 last bridging sentence to column 2 p. 934 lines 1-3. Senthilkumar et al disclose that a deletion mutation of ompR gene results in an attenuated 
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have deleted the homologous S. typhi outer membrane protein ompR in the live S. typhi vector of the combination of Galen et al and Ahmad et al and Lin et al and Huang et al and Tommassen et al and Elhenawy et al, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Senthilkumar et al disclose that the outer membrane protein ompR is a virulence factor in S. typhi and the mutation in ompR can attenuate the virulence characteristics of S. typhi and that a deletion mutation of ompR gene results in an attenuated strain for vaccine development.


Status of the Claims
Claims 1-2, 6-19, 21 and 26-28 are rejected. 



                                                                                                                                                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645